Citation Nr: 1112951	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-41 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disorder; and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1973.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in July 2008, and timely perfected his appeal in November 2009.

The Veteran was originally scheduled for a hearing before the Board on July 27, 2010.  However, in preparation for this hearing, the Veteran's representative informed him that if he was to not attend this hearing, that the representative would review the claims folder and submit a written brief on the Veteran's behalf.  The Veteran responded that he would not be attending the hearing and, accordingly, the representative submitted a written informal brief presentation in August 2010 in lieu of a Board hearing.  In view of the correspondence between the Veteran and his representative, in addition to the receipt of an informal brief presentation, the Board construes these actions as a withdrawal of the request for a Board hearing and considers the claims on the remaining evidence of record.  

Referred Issue

In December 2010, the Veteran submitted a letter with pictures relating to his apparent skin disorder claim.  This evidence was received after the last RO review and did not include a waiver of agency of original jurisdiction (AOJ) consideration.  However, as there are no claims related to a skin disorder currently on appeal, there is no prejudice to the Veteran in proceeding to consider this case without affording the AOJ an opportunity to review the evidence in question. 

Additionally, the Veteran's December 2010 correspondence indicates he filed a claim for a skin disorder that was denied in a September 2010 rating action.  After submitting a notice of disagreement in October 2010, the Veteran was apparently issued a statement of the case in November 2010.  It also appears that he was afforded a VA examination for this disorder.  Despite the fact that none of the aforementioned documents are associated in the claims file, it does not prevent consideration of the current claims on appeal.  However, without proper documentation of the Veteran's skin claim, the issue is referred back to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A July 1990 rating action denied the Veteran's claim of entitlement to service connection for a back disorder.  This decision was not appealed and it became final one year later.

2.  The evidence associated with the claims file since the July 1990 rating action, when viewed alone or in the context of the entire record, does not relate to an unestablished fact necessary to support the claim of entitlement to service connection for a back disorder.  

3.  The Veteran does not have a diagnosis of bilateral hearing loss for VA purposes.

4.  The Veteran does not have a currently diagnosed left leg disorder.

5.  The Veteran does not have a currently diagnosed left knee disorder.

6.  The preponderance of the evidence is against a finding that the Veteran currently suffers from tinnitus that is the result of a disease or injury in active duty service.

7.  The preponderance of the evidence is against a finding that the Veteran currently suffers from hypertension that is the result of active duty service, nor did it manifest within the first post-service year.


CONCLUSIONS OF LAW

1.  The July 1990 rating action that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2.  The evidence received subsequent to the July 1990 rating action is not new and material and the requirements to reopen the claim for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active duty service and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  A left leg disorder was not incurred in or aggravated by active duty service and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.102, 3.159, 3.303 (2010).

5.  A left knee disorder was not incurred in or aggravated by active duty service and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2010).

7.  Hypertension was not incurred in or aggravated by active duty service and may not be presumed to be.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the April 2008 notice letter also included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Therefore, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While the Veteran has asserted that he was treated at a VA Medical Center in Los Angeles, California, the RO sent a letter to that facility, who replied that no records were available there.  Moreover, the RO sent the Veteran a letter in September 2008 requesting more detailed information regarding his treatment in Los Angeles.  However, the Veteran never replied to this request.  Therefore, the Board determines that all reasonable efforts were made to acquire all available treatment records.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his claimed disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the United States Court of Appeals for the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, as is discussed below, many of the claimed disorders are not currently shown.  Moreover, none of the claimed disorders are shown in the service treatment records.  Thus, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of these issues to the extent that they were denied, and are thus not required in this case.

Therefore, the Board determines that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

As is relevant here, the Veteran is claiming entitlement to service connection for a back disorder.  The RO previously denied this claim in April 1990 on the basis that there was no evidence of a back injury while in service.  He did not appeal the RO's decision, and it became final one year later.  

In March 2008, the Veteran again filed a claim for entitlement to service connection for a back disorder.  In June 2008, the RO again denied the claim on the basis that none of the new evidence was material to the basis for the last final denial.  

The evidence of record at the time of the April 1990 decision included only the Veteran's service treatment records.  Since the RO's decision became final, the evidence now includes VA treatment records from July 1998 to March 2008.  However, while these treatment records are new in that they have not been previously reviewed by the RO, they are nonetheless not material, as these records do not relate to an unestablished fact necessary to support the claim.  

Specifically, although these VA treatment records cover approximately 10 years of medical treatment, symptoms related to the Veteran's back were noted only twice.  First, in February 2001, he complained of mild low back pain of a non-radiating nature.  However, no diagnosis was applied to these symptoms, and there was no asserted relationship between this pain and active duty service.  

Next, in August 2008, the Veteran again complained of mid-back pain that had become recently more problematic, and which he attributed to an injury occurring 30 years before.  However, there was no observed limitation in range of motion, and this pain was again not associated with any diagnosis.  Moreover, there was no real indication that this pain was related to active duty service other than his statement that his injury had occurred during roughly the same period.  

Finally, the new evidence includes additional statements by the Veteran's about his condition.  Specifically, at the August 2008 evaluation, he attributed his back pain to an "injury more than 30 years ago."  However, he does not indicate whether this injury was during active duty and, in any event, there is no other evidence to corroborate that he was ever injured during active duty.  
Consequently, in this case, the Board finds that none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim to reopen must be denied.   

III.  The Merits of the Claims

The Veteran contends that he currently suffers from bilateral hearing loss, tinnitus, hypertension, a left knee disorder and a left leg disorder, that are the result of his time in active duty service.  The Board disagrees.

Governing Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Furthermore, disorders such as sensorineural hearing loss, arthritis of the joints, and hypertension may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this context of hypertension, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) defines hypertension as diastolic blood pressure predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm Hg or greater with diastolic blood pressure of less than 90 mm Hg.

Regarding the Veteran's claim for bilateral sensorineural hearing loss, 38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.




Analysis

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a left leg or knee disorder, and there was no indication of these disorders at his separation physical examination in April 1973.  Moreover, at that separation physical examination, his tonal hearing thresholds were 0 dB at all measured frequencies and his measured blood pressure was only 100/50 mm Hg.  Therefore, there was also indication of hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, or sensorineural hearing loss under 38 C.F.R. § 3.385.

Next, with regard to the Veteran's claims for sensorineural hearing loss, a left knee disorder and a left leg disorder, the post-service evidence does not indicate a chronic disorder for any of these claims.  Specifically, in August 2007, he complained of a "weakness" in his left leg and that he felt like "it's dying."  However, no chronic disorder was ever identified as a result of these complaints.  Moreover, while he complained of pain in the left knee in August 2008, and crepitus was noted upon examination, there was no diagnosis resulting from these complaints.  

Next, while the Veteran has complained of hearing loss, the record does not indicate that he has ever been diagnosed with sensorineural hearing loss for VA purposes.  As was noted above, the tonal thresholds at all measured frequencies were 0 dB at his separation physical examination in April 1973, and he has not undergone another audiometric examination since that time.  Moreover, non-audiometric evaluations do not indicate the presence of hearing loss.  Specifically, while he has been treated for a left ear infection on a number of occasions since February 2002, his hearing was generally observed to be good.  

Therefore, based on this evidence, there is no competent evidence of a disorder to the left leg or knee, nor is there any competent evidence of sensorineural hearing loss as defined by 38 C.F.R. § 3.385.  At best, there are complaints of symptomatology without underlying pathology.  However, symptoms alone cannot be compensable without an in-service disease or injury to which the pain can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001)

Concerning the Veteran's remaining claims for tinnitus and hypertension, the post-service evidence does not reflect symptomatology for these disorders for many years after service discharge.  Specifically, the first indication of hypertension was at a VA treatment record in July 1998, although this diagnosis was by history, and it can be presumed that his hypertension existed prior to this point.  The first identification of tinnitus was not until February 2000, although this was related to possible otitis media, rather than to a sensorineural condition.

In any event, the Board emphasizes the multi-year gap between discharge from active duty service in 1973 and the earliest evidence of these disorders in 1998 and 2000, respectively (gaps of approximately a 15 and 17 years).  Therefore, a continuity of symptomatology has not been established based on the competent evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a layperson.  Tinnitus is an example of this.  However, he is not competent diagnose a disorder such as hypertension, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the Veteran submitted a claim for benefits in April 1990, where he did not mention symptoms related to either tinnitus or hypertension.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Board again emphasizes the multi-year gap between discharge from active duty service (1973) and initial reported symptoms related to hypertension in 1998 and tinnitus in 2000.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the evidence of neither of these disorders since service, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension or tinnitus to active duty, despite his contentions to the contrary.    

Specifically, the competent evidence does not indicate a relationship between these disorders and active duty service, and no treating physician has asserted such a relationship.  Therefore, a relationship is not established between these disorders and active duty service based on the competent medical evidence.  

Regarding all claims, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, Veteran is not competent to provide testimony regarding the etiology of his left leg and knee disorder or his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's leg and knee disorders or his hypertension are found to lack competency.

With regard to the Veteran's hearing loss, he is certainly competent to testify about the nature and origin of this disorder, as it is identifiable based substantially on its symptomatology.  However, as discussed above, sensorineural hearing loss for VA purposes must be identified through a controlled audiometric examination administered by a medical professional, which was not done here since he left active duty.  Therefore, while the Veteran is competent to diagnose hearing loss, he is not competent to diagnose this disorder for VA purposes.  

As for the Veteran's claims of tinnitus, he is also competent to diagnose this disorder, as it is diagnosed primarily on its symptoms.  However, as was discussed above, the Board has concluded that his statements lack credibility in view of his failure to discuss this disorder for many years following active duty service.  Moreover, the Veteran has never asserted exposure to significant noise while in service.   
 
Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.







	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been submitted, the application to reopen a claim of entitlement to service connection for a back disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for a left leg disorder is denied.  



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


